Exhibit 10.2

March 20, 2015

Stephen R. Davis

Interim CEO

Executive Vice President, Chief Financial Officer and Chief Business Officer

RE: Retention Bonus Agreement

Dear Steve:

As an incentive for you to continue to contribute your efforts, talents and
services to ACADIA Pharmaceuticals Inc. (the “Company”), the Company is pleased
to announce your eligibility to earn a one-time retention bonus payment in the
amount of $100,000 (the “Retention Bonus”), less applicable taxes and
withholdings under the terms and conditions set forth in this letter agreement
(the “Agreement”).

To earn this Retention Bonus, you must remain employed by the Company on a
full-time, active basis through and including September 21, 2015 (the “Earn
Date”). If earned, the Retention Bonus will be paid in one lump-sum amount less
applicable taxes and withholdings in the first payroll processing period
following the Earn Date.

If, prior to the Earn Date, the Company terminates your employment without Cause
(as defined in the Company’s Change in Control Severance Benefit Plan (the
“Severance Plan”)), then the Company will pay you a cash payment equal to the
Retention Bonus (the “Termination Bonus”). The Termination Bonus shall be
subject to applicable taxes and withholdings and shall be paid in a lump sum no
later than the second full payroll cycle after you have satisfied the release
conditions under Section 2(b) of the Severance Plan.

For the avoidance of doubt, if prior to the Earn Date: (i) you provide notice of
your resignation or actually end the employment relationship for any reason
(including death or disability) or (ii) the Company terminates your employment
for Cause; then you will not be eligible for and will not earn the Termination
Bonus or any portion thereof. Neither the Retention Bonus nor the Termination
Bonus is guaranteed, and such bonuses can only be earned if the specific
requirements set forth in this Agreement are met.

The Agreement is intended to provide a financial incentive to you and is not
intended to confer any rights to continued employment upon you. Nothing in this
Agreement is intended to alter your at-will employment relationship with the
Company, and your employment remains terminable by either you or the Company
with or without Cause or advance notice. This Agreement also does not change or
modify any other benefits that you may be entitled to receive from the Company.

It is intended that the Retention Bonus (and if applicable, the Termination
Bonus), payable under the Agreement satisfy, to the greatest extent possible,
the exemption from the application of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) provided under Treasury Regulations
Section 1.409A-1(b)(4) and in all cases will be paid not later than March 15 of
the year following the year in which your right to such amount became vested.



--------------------------------------------------------------------------------

This Agreement is the complete, final and exclusive embodiment of the entire
agreement between you and the Company with regard to the Retention Bonus or
Termination Bonus, and it supersedes and replaces any other agreements (whether
written or unwritten) you may have with the Company concerning these matters.
This Agreement is entered into without reliance on any promise or representation
(written or unwritten), other than those expressly contained herein. The terms
of this Agreement may not be modified or amended except in a written agreement
signed by you and another duly authorized officer of the Company.

To indicate your understanding and acceptance of this Agreement, please sign and
date below, and return this fully signed letter to me.

Very truly yours,

ACADIA Pharmaceuticals Inc. By: /s/ Glenn F. Baity Glenn F. Baity Executive Vice
President & General Counsel

ACKNOWLEDGMENT AND ACCEPTANCE

Accepted and Agreed:

 

/s/ Steven R. Davis

Date 3/31/2015 Stephen R. Davis

 

2